Citation Nr: 1741798	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  10-27 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for limitation of right knee extension, rated as 10 percent disabling for the period from February 23, 2011, to October 1, 2013, and as noncompensable (zero percent disabling) beginning October 1, 2013.

2.  Entitlement to an initial evaluation in excess of 10 percent for left knee arthritis, excluding symptom of instability.

3.  Entitlement to referral for extraschedular consideration the claims of entitlement to increased ratings for limitation of right knee extension and left knee arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to November 1987.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted separate 10 percent disability ratings for each knee.

During the course of the appeal, a December 2013 rating decision did not assign higher ratings for the bilateral knee disabilities that were already in effect, but granted service connection for additional knee disabilities in the forms of limitation of right knee extension due to arthritis, rated 0 percent disabling; right knee instability, rated 10 percent disabling; and left knee instability, rated 20 percent disability.

This appeal came before the Board in June 2015, at which time it was remanded for additional development.  The case returned to the Board in December 2015.  At that time, the Board granted 10 percent ratings for right knee limitation of extension for the period from February 23, 2011, to October 1, 2013; right knee instability for the period from July 29, 2008 to December 1, 2009; and, right knee scarring for the period from September 15, 2009 to October 1, 2013, and otherwise denied increased ratings for left and right knee disabilities.  The Veteran timely appealed the issues listed on the title page of this decision to the United States Court of Appeals for Veterans Claims (Court).  The Court then issued an April 2017 Memorandum decision, which vacated the Board's December 2015 decision to the extent that it denied the issues listed on the title page of this decision, and remanded those issues to the Board for additional development.  The case has been returned to the Board at this time in compliance with the April 2017 Memorandum decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the December 2015 decision, the Board denied increased evaluations for the Veteran's right and left knees as described above based in part on February 2011 and October 2013 VA contract examinations.  In the April 2017 Memorandum decision, the Court noted that, with respect to the examinations of record, in order to be adequate an examination must comply with 38 C.F.R. § 4.40.  Specially, the Court noted that an examiner must express an opinion on whether pain could significantly limit functional ability during flare-ups or on repetitive use over a period of time and, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); 38 C.F.R. § 4.40; see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) (finding an examination inadequate because it "did not discuss whether any functional loss was attributable to pain during flare-ups, despite noting the appellant's assertions [thereof]").

Additionally, the Board observes that during the pendency of this case at the Court, the Court held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  

Thus, the Board must remand this case at this time in order for a new VA examination of the Veteran's left knee arthritis (other than instability) and right knee limitation of extension that, to the extent possible, complies with Section 4.40 and the Court's holding in Correia.  See Correia, supra; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Court confers upon the claimant, as a matter of law, the right to compliance with the remand order).

On remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.S. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).  In this regard, in July 2012, it was noted that the Veteran was treated by an outside orthopedic surgeon for his knee disabilities; however, no records related to that private treatment have been obtained.  The Board also observes that, in April 2012, the Veteran reported that he was attending a Social Security Administration (SSA) hearing.  Thus, efforts should be made to obtain any relevant SSA records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify any sources of private treatment for his knee disabilities and to provide a completed release form for any such private provider.  After securing any necessary release, the AOJ should request any relevant private records identified.

In addition, obtain and associate with the claims file updated VA treatment records. 

If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2.  Request from the SSA copies of the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3.  Schedule the Veteran for a VA examination to determine the current severity of his left knee disability other than instability and right knee limitation of extension.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

Full range of motion testing must be performed where possible.  The Veteran's knees should be tested in both active and passive motion, in weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner should comment on the impact on occupational functioning, as well as functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  The examiner should attempt to estimate additional loss of function during such flare-ups and such additional loss should be expressed in degrees of motion.  If the examiner is unable to provide the requested opinion, he or she should clearly explain why that is so. 

All findings should be reported in detail and all opinions must be accompanied by a clear rationale. 

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for increased ratings for the left knee disability other than instability, and right knee limitation of extension.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


